LEMMON, Justice,
Concurring.
Relator’s application arguably contains the issue of whether intentional opposition to an officer who is acting in his official capacity, but is not arresting, seizing property, or serving process, constitutes a violation of R.S. 14:108.1 Compare R.S. 40:1390. Since the issue was not raised or considered in the trial court and was not argued in the brief supporting this application, I concur in the denial of this application and defer adjudication of the issue until it is more clearly presented.

. The record establishes that relator did resist an officer who was acting in his official capacity, but who was not arresting, seizing property, or serving process.